Opinion by
Judge Lindsay:
The return of the sheriff shows that a copy of the summons was served on each one of the infant defendants, by giving a copy to Mary Hennessey, their mother. We see no reason why this copy should not answer the double purpose of completing the service on the infants and of notifying the mother that relief was also being sought against her. If she read this summons she received all the information she would have received if another copy had been especially given to her. There was no necessity for a summons on the amended petitions; in fact those petitions were superfluous. The mortgages on their face passed the homestead right, and it was not necessary to plead a fact which resulted from the proper legal construction of the conveyances sought to be enforced. No proof was necessary. If the debtor is not dead then the appellants are not prejudiced by the judgment. If he is dead then these appellees had the right to proceed against his widow and heirs at law to enforce their mortgages, and it is immaterial whether there has or has not been an administration on his estate.
Judgment affirmed.